Citation Nr: 0501313	
Decision Date: 01/14/05    Archive Date: 01/19/05

DOCKET NO.  95-39 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

1.  Entitlement to a higher rating for residuals of 
dislocation of the right shoulder with right carpal tunnel 
syndrome and C8-T1 radiculopathy, initially assigned a 20 
percent evaluation, effective from August 1996.  

2.  Entitlement to a higher rating for neuralgia secondary to 
ilioinguinal neuroma and inguinal hernia repair, initially 
assigned a 10 percent evaluation, effective from October 
1994.  

3.  Entitlement to a higher rating for a scar from right 
inguinal hernia repair, initially assigned a 10 percent 
evaluation, effective from June 1992.  

4.  Entitlement to a higher rating for status post right 
inguinal hernia repair, initially assigned a zero percent 
evaluation, effective from April 1995.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

M.Cooper, Counsel


INTRODUCTION

The veteran served on active duty from May 1979 to October 
1982.  

A June 1993 RO rating decision granted service connection for 
residuals of right inguinal hernia repair manifested by a 
scar and assigned a 10 percent evaluation for this condition, 
effective from June 1992.  The veteran disagreed with the 
evaluation assigned for the condition and the RO sent him a 
statement of the case on this issue in September 1993.  The 
veteran's testimony at a hearing in October 1993 constitutes 
a substantive appeal on the issue.  

In subsequent rating decisions the RO granted compensation 
under the provisions of 38 U.S.C.A. § 1151 (West 2002), for 
residuals of dislocation of the right shoulder with right 
carpal tunnel syndrome and C8-T1 radiculopathy, and assigned 
a 10 percent evaluation, effective from August 1996.  The RO 
re-characterized the residuals of right inguinal hernia 
repair, assigning a separate evaluation of 10 percent for 
neuralgia of the ilioinguinal nerve, effective from October 
1994; a separate 10 percent evaluation for the tender scar, 
and a separate zero percent evaluation for status post right 
inguinal hernia repair, effective from April 1995.  In a 
December 2003 rating action, the evaluation for residuals of 
dislocation of the right shoulder with right carpal tunnel 
syndrome and C8-T1 radiculopathy was determined to be 20 
percent disabling, effective August 1996.  

The Board issued a decision in August 2002. Thereafter, the 
veteran submitted additional VA treatment records with a 
waiver of initial consideration by the RO. The August 2002 
decision was vacated, as to the issues listed on the front 
page of this decision, so that the Board could consider the 
newly received evidence.  In June 2003 the Board remanded the 
veteran's claims for additional development.  The case was 
returned to the Board in October 2004.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appropriate claims addressed by 
this decision has been obtained by the RO.  

2.  The right shoulder condition has been manifested 
primarily by limitation of motion of the right arm with 
motion possible to the shoulder level.  

3.  No more than mild incomplete paralysis of the right ulnar 
nerve due to right carpal tunnel syndrome and C8-T1 
radiculopathy have been shown; neurological deficits that 
produce moderate incomplete paralysis of the right ulnar 
nerve or significant musculoskeletal abnormalities have not 
been demonstrated.  

4.  The neuralgia secondary to ilioinguinal neuroma and 
inguinal hernia repair has been manifested primarily by pain 
in the right inguinal area.  

5.  The right inguinal hernia repair scar has been manifested 
primarily by tenderness; is not poorly nourished with 
ulceration; is less than 77 square centimeters in area, and 
does not produce substantial limitation of function and it 
has not affected the motion of a body part.  

6.  An inguinal hernia or related genitourinary symptoms have 
not been demonstrated.  


CONCLUSION OF LAW

1.  The criteria for a rating in excess of 20 percent for 
residuals of right shoulder dislocation with are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
and 4.71a  Codes 5201, 5202, 5203 (2004).

2.  A separate 10 percent rating is warranted for right 
carpal tunnel syndrome and C8-T1 radiculopathy, effective 
from August 9, 1996.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.124a, 
Code 8516 (2004).  

3.  The criteria for a rating in excess of 10 percent for 
neuralgia secondary to ilioinguinal neuroma and inguinal 
hernia repair are not met.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.7, 4.124a, Code 8530 (2004).  

4.  The criteria for a rating in excess of 10 percent for a 
scar from right inguinal hernia repair are not met.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.118, Codes 7803, 7804, 
7805 (2004).

4.  The criteria for a compensable evaluation for status post 
right inguinal hernia repair are not met.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4, §§ 4.2, 4.7, 4.10, 4.118, 
Diagnostic Codes 7800-7805 (2002 & 2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2004) redefines 
the obligations of VA with respect to the duty to assist 
claimants, and includes an enhanced duty to notify them as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

VA has a duty to notify the claimant of the evidence needed 
to substantiate his claim, of what evidence he is responsible 
for obtaining and of what evidence VA will undertake to 
obtain.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The United States Court of Appeals for Veteran Claim's 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112, 120-1 (2004) held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) (2003) (implementing the VCAA) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

In correspondence dated in July 2003, the RO provided notice 
as to what evidence the veteran was responsible for, and what 
evidence VA would undertake to obtain.  In the statement of 
the case and supplemental statements of the case, the RO 
informed the veteran of what the evidence needed to show, in 
order to substantiate the claims on appeal.  

The July 2003 letter told the veteran to furnish information 
with regard to any person having relevant evidence, and 
advised him that he could furnish private records.  This 
information should have put him on notice to submit relevant 
evidence in his possession.  

In Pelegrini, the majority expressed the view that a claimant 
was entitled to VCAA notice prior to initial adjudication of 
the claim.  Pelegrini v. Principi, at 119-20.  The notice in 
this case was provided after the initial denial.  However, 
the Pelegrini Court noted that its decision was not intended 
to void existing RO decisions.  Rather, it was sufficient for 
the Board to ensure that proper notice was provided after the 
initial denial.  Id, at 120, 122-4.  In this case, the Board 
remanded the claims in part to ensure that the RO provided 
the required notice.  

The RO's letter told the veteran what evidence he was 
responsible for obtaining and what evidence VA would 
undertake to obtain.  The letter told him only what evidence 
was needed to substantiate a claim for service connection.  
However, the statement of the case and supplemental 
statements of the case told him the criteria for higher 
original evaluations and discussed how the current evidence 
did not meet these criteria.  This notice served to inform 
him of the evidence needed to substantiate the claims, 
namely, evidence showing that his disabilities met the 
criteria for higher evaluations.  VA's General Counsel has 
recently held that VCAA notice need not be provided in a 
single document, and that such notice can be provided in a 
statement of the case or supplemental statement of the case.  
VAOPGCPREC 7-2004; 69 Fed. Reg. 59,989 (2004).

VA has complied with its obligation to afford the veteran 
contemporaneous examinations in connection with his claims.  
The claims file contains the results of VA examinations that 
were the product of a review of the claims folder and 
contains all findings needed to evaluate the claims.  VA has 
also obtained all relevant treatment records.  These actions 
have complied with VA's duty to assist the veteran with the 
development of his claim.  38 U.S.C.A. § 5103A (West 2002).  

I.  Factual Background

Service medical records show that the veteran was 
hospitalized in May 1980.  During that hospitalization he 
underwent repair of right incarcerated inguinal hernia.  The 
September 1982 report of his medical examination for 
separation from service shows the presence of a right 
inguinal herniorrhaphy scar.  

The veteran underwent a VA medical examination in November 
1992.  He complained of pain at the site of the inguinal 
hernia incision, and that his right testicle was higher than 
the left.  His abdomen was soft and not tender.  There was no 
organomegaly.  There were no masses.  An inguinal hernia 
incision was noted.  The diagnosis was status post right 
inguinal hernia repair with scar tissue.  

The veteran testified at a RO hearing in October 1993, that 
he had pain in the area of previous surgery for right 
inguinal hernia repair.  

The veteran underwent VA hospitalization in February 1995 for 
surgery.  On examination at the time of hospital admission, 
no hernia was palpated.  There was a well-healed surgical 
scar in the right groin.  He underwent right groin 
exploration, excision of ilioinguinal neuroma, excision of 
lipoma of the cord, and repair of right indirect inguinal 
hernia.  The diagnoses were right herniorrhaphy and neuroma 
excision.  

The veteran underwent a VA neurological examination in April 
1996.  He gave an in-service history of right inguinal hernia 
that extended into his scrotum.  He reported that he had been 
doing "okay" until the 1990's when he had recurrence of the 
hernia and needed additional surgery.  He complained of 
constant severe pain, and that he could not sustain an 
erection for more than 5 minutes.  He reported that he had 
had nerve blocks that had arrested the pain for a couple of 
days, but then he had recurrence of the pain.  He complained 
of numbness in the medial aspect of the right thigh.  He had 
significant pain to trigger points mostly around his right 
testicles and around his inguinal area.  There was a large 
scar that was tender to touch.  The examiner noted that the 
veteran had inguinal herniorrhaphy and ilioinguinal neuralgia 
that was incapacitating him.  

The summary of the veteran's VA hospitalization from August 9 
to 16, 1996, shows that he sustained a dislocation of the 
right shoulder.  The report of his VA hospitalization from 
August 19 to 22, 1996, does not show findings of a right 
shoulder condition.  

A VA medical report dated in December 1996 shows that the 
veteran complained of pain and numbness and tingling in his 
right hand with weakness and intense burning along the medial 
aspect of the forearm and arm from the 5th digit to the 
axilla.  EMG (electromyography) study revealed a sensory loss 
to pain in the distribution of C8 to T1 roots with diminished 
sensation in the axilla and medial aspect of the arm and 
forearm and palmar and dorsal surfaces of the 5th digit and 
the median half of the 4th digit of the right hand.  Manual 
motor testing revealed 4/5 weakness in the abductor pollicis 
brevis, first dorsal interosseous and abductor digiti quinti 
muscles and the deep flexors of digits of digits II-IV.  The 
wrist extensors biceps and triceps strengths were 5/5.  The 
diagnoses were right carpal tunnel syndrome and C8-T1 
radiculopathy on the right side.  

Following the December 1996, evaluation, the veteran was 
referred for electroneurography studies of the right upper 
extremity nerves.  The study was interpreted as showing 
normal amplitude and velocity for the right median sensory 
response to digit II and the right ulnar sensory response to 
digit IV and the right radial sensory response to the "snuff 
box."  However, the right median sensory response velocity 
to digit IV was modestly slowed at 40 m/s, and temperature 
correction to 48 m/s was subnormal for his age.  The sensory 
responses from the left radial, and left median to digit IV; 
left median to digit II; and left ulnar to digit IV; had 
normal amplitudes and velocities.  The right median distal 
motor response of 5.2 ms was delayed, when compared to the 
right ulnar distal motor latency.  The right ulnar F waves 
had a normal rate of appearance 15 responses to 15 stimuli, 
but there was a 5 ms chronodispersion.  Normal 
chronodispersion was less than 3 ms.  It was summarized that 
the EMG of selected right upper extremity muscles and 
paraspinal muscles provided evidence for chronic denervation 
and reinnervation in the right paraspinal muscles at the 
level of T1, and muscles supplied by right C8 and T1 roots.  

The veteran underwent a VA medical examination in May 1997.  
He reported that his right shoulder caused him no problem 
unless he attempted to throw a ball because he feared that he 
could dislocate it.  It was noted that he had suffered no 
dislocations since the episode during a period of VA 
hospitalization in August 1996.  There was no external 
abnormality of the right shoulder and he had good function of 
the right elbow and hand.  

There was good strength in the right hand and grip. He was 
able to abduct the right arm to the full height above his 
head.  He was disinclined to throw his arm posterior for fear 
of dislocation of the shoulder. He complained of occasional 
pain in the right elbow.  There was good flexion of the right 
elbow, normal extension of the right elbow, and full range of 
motion of the fingers.  

The veteran complained that the right shoulder easily 
fatigued and that pain caused some disability as well, and 
the examiner noted that the veteran tended to exaggerate the 
symptoms referable to his right shoulder condition.  X-rays 
of the right shoulder revealed findings consistent with 
anterior dislocation. The examiner noted that examination of 
the right shoulder was negative.  

On VA neurological examination in December 1997, it was noted 
that the veteran complained of chronic pain in the inguinal 
area, and that he was on a TENS unit.  There was 4+ motor 
strength of the iliopsoas muscle on the right, and 5/5 
strength of the iliopsoas muscle on the left.  There was 
decreased pinprick on the right side.  There was 4+/5 motor 
in the right upper extremity limited by pain.  

On VA medical examination in October 1998, the veteran 
complained of constant stabbing pain along the inguinal 
incision that radiated to the right testicle and the medial 
portion of the thigh.  He reported that the pain occasionally 
radiated onto the right lower quadrant of the abdomen where 
he felt a knot that comes and goes.  He was using a TENS unit 
that did relieved some of the pressure sensation, but did not 
totally take the pain away.  

There was positive guarding secondary to palpation of the 
abdomen that caused pain along the right lower quadrant and 
the right inguinal incision.  There was some tenderness along 
the left side, but he stated that this was referred from the 
right side.  The assessments were ilioinguinal neuroma likely 
secondary to the scarring from right inguinal hernia repair 
and right orchialgia secondary to the first diagnosis.  

The veteran underwent a VA neurological examination in 
January 1999.  It was noted that the veteran is right-handed.  
He complained of right shoulder axillary pain and pain in the 
right arm, especially in the medial aspect up to the elbows 
since a dislocation of the right shoulder in 1996.  He 
reported that certain activities made the condition worse.  
He complained of a burning sensation that was a paresthesia 
in the right forearm in the medial aspect and the right hand 
with involvement of the medial 3 fingers on the dorsal and 
palmar surface.  

This was exacerbated by certain movements and activities.  
The veteran reported weakness in the hands and activities 
with the right shoulder.  His symptoms were under control 
with Neurontin, but worse in the last few months since being 
off Neurontin.  He was not in any acute distress.  

Right upper extremity examination showed weakness in the 
abductor pollicis brevis, dorsal interosseous, abductor 
digiti quinti, and the flexors of the third and fourth digits 
in the range of 4/5.  The proximal muscles, biceps, triceps, 
brachial radialis and wrist extensors were 5/5.  Bulk and 
tone of the muscles were normal.  

Sensory examination revealed decreased sensation to pinprick, 
light touch in the median distribution in the right hand with 
splitting in the 4th digit.  There were some inconsistencies 
in sensory examination in the wrist with midline splitting on 
the forehand, that was thought to be due to functional 
overlay.  The flexors were 2 in the upper extremities: 
biceps, triceps, brachial radialis.  The examiner concluded 
that the veteran had right carpal tunnel syndrome and C8-T1 
radiculopathy, but did not have significant limitation of 
activities on neurological examination.  

A private medical report reveals that the veteran underwent 
neurologic consultation in August 1999.  Motor strength was 
5/5 in all 4 extremities.  There was no atrophy or 
fasciculations.  Pinprick was diminished in the distribution 
of the right ulnar nerve below the elbow.  The examiner noted 
that the findings were consistent with right ulnar entrapment 
neuropathy at the right elbow region.  It was noted that he 
complained of inguinal pain, more on the right than the left.  
The pain radiated down to the scrotum and testicles.  He 
reported that the pain was more pronounced during erection.  
There were no gastrointestinal or genitourinary symptoms.  

The examiner noted that the veteran's right inguinal pain was 
descriptive of genito-urinary nerve distribution or perhaps 
the ilioinguinal nerve distribution that could be related to 
inflammation or neuroma or simply neuralgic pain.  

VA medical records dated from December 2000 to June 2003, 
show treatment for a variety of conditions including right 
shoulder complaints, and residuals of a right hernia repair.  
A December 2000 record reflects that the veteran complained 
of right shoulder pain.  Clinical findings included some 
decreased strength and pain on abduction and external 
rotation.  On range of motion testing right shoulder flexion 
was to 150 degrees, abduction to 100 degrees, external 
rotation to 35 degrees, and internal rotation to 87 degrees.  
His right shoulder was stable with attempted subluxation.  He 
had clinical symptoms consistent with ulnar nerve 
impingement.  

VA orthopedic records dated in March, May and October 2001 
reflect that the veteran was seen with complaints of right 
shoulder pain, and right cubital tunnel and right carpal 
tunnel syndromes.  On physical examination he had point 
tenderness over the rotator cuff with deep palpation.  He had 
full range of motion.  He was weak on abduction and external 
rotation, and had decreased strength of the supraspinatus and 
infraspinatus muscles.  He had a positive Tinel's sign at the 
cubital tunnel, which caused pain and tingling along his 
ulnar nerve root.  He also had a positive Tinel's sign at the 
wrist.  Sensation was intact.  

For the radial nerve, the veteran had full range of motion.  
His grip strength was 4/5.  The diagnostic impressions 
included rotator cuff tendonitis; AC joint mild arthritis; 
history of anterior dislocation with humeral impaction; 
possible Bankart's lesion; right cubital tunnel syndrome, and 
right carpal tunnel syndrome.  

A November 2001 progress note reflects impressions of a 
history of right shoulder pain with rotator cuff tendonitis; 
a history of neck pain, currently stable; and a history of 
right inguinal hernia with no current abdominal symptoms.  

A December 2001 VA surgery report notes that the veteran was 
admitted with a pre-operative diagnosis of right shoulder 
impingement with SLAP tear.  He underwent a right shoulder 
arthroscopy with extensive debridement and resection of 
bucket handle SLAP tear and thermal capsulorraphy with 
arthroscopic subacromial decompression.  The post-operative 
diagnosis noted right shoulder impingement, bucket handle 
SLAP tear, and some humeral head arthritis.  

The veteran was awarded a temporary total rating for 
convalescence from December 2001 to February 2002.

A January 2002 VA orthopedic record notes that the veteran 
reported that his shoulder "just aches."  Physical 
examination of the upper extremity reflected that there were 
three portal sites with stitches, which were intact with no 
redness, warmth or drainage.  The veteran had full sensation 
of the right upper extremity.  Tenderness with palpation over 
the operative site was noted.  The diagnostic impression was 
status post right shoulder arthroscopy with extensive 
debridement and resection of a bucket handle flap tear and 
femoral capsulorraphy with arthroscopic subacromial 
decompression.  

A February 2002 medical record reflects that the veteran had 
well-healed surgical sites.  No erythema or drainage was 
shown.  He had full sensation of the right upper extremity.  
The arthroscopy site was tender to palpation.  His 
neurovascular status was intact.  A March 2002 record notes 
forward flexion of the right shoulder to 110 degrees.  
Abduction was to 95 degrees, and external rotation was 20 
degrees.  A positive radial pulse was shown.  

A March 2003 medical record notes right groin tenderness to 
any palpation with positive right scrotal tenderness.  
Tenderness along the groin incision and positive bilateral 
sacroiliac tenderness was also shown.  The assessment was 
possible scar neuroma, right inguinal hernia scar versus 
ilioinguinal neuralgia.  An April 2003 record notes right 
ilioinguinal and genitofemoral neuralgia.  A June 2003 record 
shows an acute exacerbation of right shoulder pain.  

On VA examination in September 2003, the veteran complained 
of pain in his right shoulder and arm.  He said that he had 
frequent flare-ups of right arm and hand pain with 
incapacitating episodes of right shoulder pain about 3-4 
times per year, which persisted for a few days.  He reported 
numbness of his right forearm, and neck pain on coughing and 
sneezing.  

The veteran stated that lifting, pushing, and pulling with 
his right arm were severely limited.  He said that he had 
difficulty with fine manipulation with his right and that his 
writing seemed to be deteriorating.  

On physical examination, there was no deformity of either 
hand, and no tenderness on palpation of the wrist.  Tinel's 
and Phalen's signs were negative.  The veteran's right wrist 
flexion was 40 degrees, and extension was 50 degrees.  Radial 
deviation was 10 degrees, and ulnar deviation was 20 degrees.  
Hyperesthesia of the ulnar aspect of the right forearm over 
the hypothenar eminence was noted.  Finger abduction was 5/5 
in strength with complaints of pain in the elbow.  

No evidence of any intrinsic atrophy of the hand was shown.  
Forearm pronation and supination was 5/5 bilaterally with 
complaints of shoulder pain on such maneuvers.  

Physical examination of the right shoulder revealed no pain 
on palpation of the right acromioclavicular area or bicipital 
area.  Range of motion testing reflected flexion of 105 
degrees, abduction of 80 degrees, external rotation of 80 
degrees, and internal rotation of 60 degrees.  

Muscle testing revealed 3/5 shoulder strength in all motions.  
The veteran had a positive impingement sign in the right 
shoulder.  Examination of the cervical spine reflected no 
tenderness on palpation of the cervical paravertebral muscle.  
Range of motion testing reflected 50 degrees of flexion, 
extension to 50 degrees, left side bending of 40 degrees, 
right side bending to 35 degrees, and rotation of 60 degrees 
on both sides.  

The diagnoses included degenerative intervertebral disc 
disease of the cervical spine without radiculopathy; status 
post arthroscopic surgical repair of the right shoulder with 
residual degenerative changes of glenohumeral and the 
acromioclavicular joints, and sensory ulnar neuropathy of the 
left ulnar nerve at the elbow.  The examiner noted that there 
was no evidence of a C8-T1 radiculopathy and no evidence of 
carpal tunnel syndrome of either wrist.  It was noted that 
while the examination was conducted during a period of 
quiescent symptoms, the symptoms elicited from the veteran 
were compatible with the diagnoses.  

The examiner indicated that painful symptoms would require 
the veteran to expend extra energy in completing tasks which 
could lead to early fatigue, weakened movements and 
ultimately to a loss of coordination.  

On VA scars examination in September 2003, the veteran 
reported his history of a right inguinal herniorrhaphy during 
active service.  It was noted that he had a repeat surgery in 
1995 which involved neuroma removal and an orchiopexy for a 
right testis which had a tendency to retract into the mid 
pubic area.  The veteran complained of continued 
symptomatology.  He said that he had daily pain and felt like 
his testis was being squeezed.  He said the additional 
walking exacerbated his symptoms.  

Physical examination reflected tenderness of the abdomen to 
the right of the umbilicus.  There was a 12 cm by 2 mm scar 
at the level of the iliac crest extending horizontally.  
Thickening of the subcutaneous tissue immediately superior to 
the scar was shown which was tender.  The scar itself did not 
appear to be tender and was mobile.  The scar was not 
discolored, ulcerated, or abnormal in any way.  

The examiner stated that the veteran's symptoms were not 
likely related to the scar, per se.  It was noted that the 
scar was not producing any limitation in activity but rather 
there was neurologic dysfunction which caused his discomfort.  

Law

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (2004).  However, the Board will consider only 
those factors contained wholly in the rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994).  

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "[c]ompensation for service-connected injury is 
limited to those claims which show present disability" and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance." 

The Court subsequently held that the above rule is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection.  
At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2004).  


Right Shoulder

The evidence indicates that the veteran is right-handed.  A 
20 percent evaluation is warranted for limitation of motion 
of the major arm when motion is possible to the shoulder 
level.  A 30 percent evaluation is warranted for limitation 
of motion of the major arm when motion is limited to midway 
between the side and shoulder.  A 40 percent evaluation for 
limitation of motion of the major arm requires that motion be 
limited to 25 degrees from the side.  38 C.F.R. § 4.71a, Code 
5201.  

A 30 percent evaluation requires malunion of the humerus of 
the major upper extremity with marked deformity or recurrent 
dislocation at the scapulohumeral joint with frequent 
episodes and guarding of all arm movements.  A 50 percent 
evaluation requires fibrous union of the humerus. A 60 
percent evaluation requires nonunion of the humerus (a false, 
flail joint).  An 80 percent evaluation requires loss of the 
head of the humerus (flail shoulder).  38 C.F.R. § 4.71a, 
Code 5202.   

A malunion of the clavicle or scapula, or nonunion without 
loose movement, warrants a 10 percent evaluation.  A 20 
percent evaluation requires nonunion with loose movement or 
dislocation.  These disabilities may also be rated on the 
basis of impairment of function of the contiguous joint.  38 
C.F.R. § 4.71a, Code 5203.  

The standard range of motion of the shoulder is 180 degrees 
of forward elevation (flexion) and abduction.  38 C.F.R. 
§ 4.71, Plate I.  

As noted above, VA examinations have been consistent in 
showing that the veteran can flex his right arm to, or above 
shoulder level.  The veteran has generally been able to 
abduct to shoulder level.  The single exception was on the 
most recent examination when abduction was to 80 degrees.  
Even this range of motion was only 10 degrees short of 
shoulder level, and was closer to shoulder level than to 
halfway from the side.  Therefore, the range of motion more 
closely approximates the criteria for the 20 percent rating 
than for a 30 percent rating.  38 C.F.R. § 4.7 (2003).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that for disabilities evaluated on the basis of limitation of 
motion, VA was required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2004), pertaining to functional impairment.  
The Court instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, or incoordination.  Such inquiry was not 
to be limited to muscles or nerves.  These determinations 
were, if feasible, be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, or incoordination.

Most examiners have not commented on "DeLuca factors," but 
the most recent examiner commented that he could not quantify 
any additional limitation of motion that would occur during 
an exacerbation, but it is apparent that the examiner did not 
find additional limitation of motion due to these factors 
during the examination.  Additional loss of motion has not 
been attributed to weakened movement, excess fatigability, or 
incoordination on any of the examinations.

In addition, the Board notes that malunion of with marked 
deformity or recurrent dislocation at the scapulohumeral 
joint with frequent episodes and guarding of all arm 
movements of the right upper extremity has not been 
clinically demonstrated as required for a rating in excess of 
20 percent.  In this regard X-rays have not shown malunion, 
nonunion or loose union; and the veteran has had only one 
reported dislocation since the effective date of service 
connection.

Moreover, Diagnostic Code 5203 provides for a 20 percent 
evaluation for dislocation of the clavicle or scapula or 
nonunion of the clavicle or scapula with loose movement.  
This is the maximum rating under Code 5203.  

The preponderance of the evidence is against the grant of an 
evaluation in excess of 20 percent at any time since the 
effective date of service connection.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3.


Neurologic Disability

Diseases arising from a single disease entity, are to be 
rated separately, as are all other disabilities.  38 C.F.R. 
§ 4.25(b) (2004).  Accordingly, it appears that the 
orthopedic disability in the veterans right shoulder should 
be rated separately from the neurologic disability in the 
right upper extremity.

A 10 percent evaluation is warranted for mild incomplete 
paralysis of the ulnar nerve of the major upper extremity.  A 
30 percent evaluation is warranted for moderate incomplete 
paralysis of the ulnar nerve of the major upper extremity.  
38 C.F.R. § 4.124a, Codes 8516, 8616, 8716.  The term 
"incomplete paralysis" indicates a degree of lost or 
impaired function that is substantially less than that which 
is described in the criteria for an evaluation for complete 
paralysis of this nerve, whether the less than total 
paralysis is due to the varied level of the nerve lesion or 
to partial nerve regeneration.  Complete paralysis of the 
ulnar nerve is indicated when there is "griffin claw" 
deformity, due to flexor contraction of ring and little 
fingers, atrophy very marked in dorsal interspace, and thenar 
and hypothenar eminences; loss of extension of right and 
little fingers cannot spread the fingers (or reverse), cannot 
adduct the thumb; flexion of wrist weakened.  

While EMG and electroneurography studies of the right upper 
extremity in December 1996, documented neurological deficits 
affecting the ulnar nerve due to related right side carpal 
tunnel syndrome and C8-T1 radiculopathy, the 2003 VA 
exanimation report indicated that there was no evidence of 
C8-T1 radiculopathy and no evidence of carpal tunnel syndrome 
of either wrist.  

The most recent examiner reported a mild disability involving 
the ulnar nerve, but not the median; while the earlier 
testing revealed disability of the median nerve but reported 
no significant disability of the ulnar nerve.  In any event, 
the veteran has been found to have a mild neurologic 
disability of the right ulnar or median nerve throughout the 
period since service connection has been in effect.  
Therefore, a 10 percent evaluation is warranted for mild 
incomplete paralysis throughout the period since service 
connection has been in effect. 

An evaluation in excess of 10 percent is not warranted.  In 
this regard, muscle strength has generally been reported as 
only mildly diminished at 4/5 (albeit on one occasion 3/5), 
when present, and has not caused significant limitation or 
reported weakness in the functioning of the right upper 
extremity.  

Residual Scar from Right Inguinal Hernia Repair; Neuralgia 
Secondary to Ilioinguinal Neuroma and Inguinal Hernia Repair; 
Status Post Right Inguinal Hernia Repair

The record shows that the veteran underwent right inguinal 
hernia repair in service and that the RO assigned separate 
evaluations for residuals of the right inguinal hernia 
repair.  A 10 percent evaluation has been assigned for 
neurological residuals; a 10 percent evaluation has been 
assigned for a residual scar; and a noncompensable evaluation 
has been assigned for the status post right inguinal hernia 
repair.  

With regard to the neurological deficits associated with the 
right inguinal hernia repair, the evidence indicates that the 
veteran has neuralgia of the ilioinguinal nerve secondary to 
neuroma.  That condition is rated under diagnostic code 8530. 

A noncompensable evaluation is warranted for either mild or 
moderate incomplete paralysis of the ilioinguinal nerve.  A 
10 percent evaluation requires severe to complete paralysis.  
38 C.F.R. § 4.124a, Code 8530.  

The 10 percent evaluation for severe or complete paralysis of 
the ilioinguinal nerve is the maximum schedular rating for 
that condition.  

In the September 2000 supplemental statement of the case, the 
RO noted that the evidence did not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards so as to warrant the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2004) 
for the paralysis of the right ilioinguinal nerve.  The Board 
does not have jurisdiction to adjudicate this claim in the 
first instance.  Floyd v. Brown, 9 Vet. App. 88 (1996).  

The veteran does not assert that the schedular rating is 
inadequate to evaluate this condition, and has not reported, 
nor does the evidence suggest marked interference with 
employment or frequent periods of hospitalization.  
Therefore, the Board does not find circumstances, warranting 
remand for referral to the VA Director of Compensation and 
Pension Service for consideration of an extraschedular rating 
for this condition. VAOPGCPREC 6-96; 61 Fed. Reg. 66,749 
(1996).  

The preponderance of the evidence is against the claim for a 
rating in excess of 10 percent for neuralgia secondary to 
ilioinguinal neuroma and inguinal hernia repair at any time 
during the appeal period, and the claim is denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

Scar

With regard to the residual scar from the inguinal hernia 
repair, the Board notes that the criteria for evaluating 
scars were amended during the course of this appeal.  67 Fed. 
Reg. 49,596 (Jul. 31, 2002); 67 Fed. Reg. 58,448-9 (Sept. 16, 
2002) (codified at 38 C.F.R. § 4.118).  

Because the rating criteria changed during the pendency of 
the veteran's appeal, the question arises as to which set of 
rating criteria applies.  See Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003) (the rule of Karnas v. Derwinski, 
1 Vet. App. 308 (1991), that the version most favorable to 
the claimant be applied when there has been a change in 
rating criteria has been overruled to the extent that it 
conflicts with authority established by the Supreme Court and 
United States Court of Appeals for the Federal Circuit); see 
also VAOPGCPREC 7-2003, 69 Fed. Reg. 25179 (2004).

"[C]ongressional enactments and administrative rules will not 
be construed to have retroactive effect unless their language 
requires this result."  Landgraf v. USI Film Prods., 511 U.S. 
244, 272 (1994) (quoting Bowen v. Georgetown Univ. Hosp., 488 
U.S. 204, 208 (1988)); Dyment v. Principi, 287 F.3d 1377, 
1385 (Fed. Cir. 2002), and Bernklau v. Principi, 291 F.3d 
795, 804 (Fed. Cir. 2002).  Karnas has been overruled to the 
extent it is inconsistent with the Supreme Court's holdings.  
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

The Court has held that the law "precludes an effective date 
earlier than the effective date of the 
liberalizing...regulation," but the Board must, nonetheless, 
still adjudicate whether a claimant "would receive a more 
favorable outcome, i.e., something more than a denial of 
benefits, under the prior law and regulation."  DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).  Accordingly, the Board 
has the duty to adjudicate the appellant's claim under the 
old regulation for any period prior to the effective date of 
the new diagnostic codes, as well as under the new diagnostic 
code for the period beginning on the effective date of the 
new provisions.

VA's General Counsel has held that in determining which 
version of the law to apply, attention must be paid to 
whether the change would have prohibited retroactive effects.  
If a change is liberalizing, it would ordinarily have no 
retroactive effects.  VAOPGCPREC 7-2003.

Prior to August 30, 2002, a 10 percent evaluation was 
provided for scars that were superficial, tender, or painful 
on objective demonstration under 38 C.F.R. § 4.118, 
Diagnostic Code 7804; or scars that were superficial, poorly 
nourished with repeated ulcerations under 38 C.F.R. § 4.118, 
Diagnostic Code 7803.  

The revised rating criteria, similarly, provide a 10 percent 
rating for superficial scars that are painful on examination.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (2004).  For a scar 
that is not on the head, face, or neck to be rated higher 
than 10 percent, the scar would have to have an area 
exceeding 12 square inches or 77 square centimeters, or there 
would have to be limitation of function of a body part 
affected by the scar.  38 C.F.R. § 4.118, Diagnostic Codes 
7800-7805 (2004).  

The report of the veteran's VA medical examination in 
November 1992 notes the presence of scar tissue.  The VA 
report of the veteran's VA hospitalization in February 1995 
indicates that the scar was healed, but at the time of his VA 
medical examination in April 1996, the scar was tender.  The 
other evidence does not indicate the presence of a scar that 
is poorly nourished, with repeated ulceration, tender and 
painful on objective demonstration or that produces 
limitation of function of an affected body part.  In 
addition, the medical records have noted that the veteran's 
scar measured 12 cm by 2 mm which is significantly less than 
77 square centimeters required for an evaluation in excess of 
10 percent.  

The evidence reveals that the current 10 percent evaluation 
for the residual scar from right inguinal hernia repair, best 
represents the veteran's disability picture.  38 C.F.R. § 
4.7.  The preponderance of the evidence is against the claim 
for a rating in excess of 10 percent for the residual scar 
from inguinal hernia repair at any time during the appeal 
period, and the claim is denied.  

Hernia

With regard to the claim for a compensable evaluation for the 
status post right inguinal hernia, a noncompensable 
evaluation is warranted for a small reducible inguinal 
hernia; for one that is without true hernia protrusion; and 
for any preoperative inguinal hernia that is remediable.  A 
10 percent evaluation is appropriate for a recurrent 
postoperative hernia that is readily reducible and well 
supported by a truss or belt.  A 30 percent evaluation is 
appropriate for a small recurrent postoperative hernia, or an 
un-operated irremediable hernia, that is not well supported 
by truss or is not readily reducible.  A 60 percent 
evaluation is appropriate for a large postoperative recurrent 
hernia that is considered inoperable, that is not well 
supported under ordinary conditions, and that is not readily 
reducible.  When there are bilateral inguinal hernias and 
both are compensable, the more severely disabling hernia is 
evaluated and 10 percent is added for the second hernia.  38 
C.F.R. § 4.114, Code 7338.  

The evidence shows that the veteran underwent a second 
surgery for right herniorrhaphy and neuroma excision in 
February 1995, and that a zero percent evaluation was 
assigned for status post right inguinal hernia repair, 
effective from April 1995.  The evidence does not show the 
presence of any inguinal hernia since April 1995.  

VA medical records reflect that there has been no recurrence 
of the inguinal hernia.  Under the circumstances, the Board 
finds that the evidence does not support the assignment of a 
compensable rating at any time during the appeal period for 
the status post right inguinal hernia repair under Diagnostic 
Code 7338.  

The Board notes that the veteran has right testicle pain as 
reported on the VA medical examination in October 1998, and 
that he reported sexual dysfunction.  However, the RO has 
previously denied entitlement to service connection for loss 
of a creative organ, and the veteran did not appeal that 
decision.  The evidence does not indicate the presence of 
genito-urinary symptoms related to the hernia to support the 
assignment of a compensable rating under the provisions of 38 
C.F.R. §§ 4.115a and 4.115b (2004).  The private medical 
report of the veteran's VA neurologic examination in August 
1999, reveals that he has no genitourinary symptoms related 
to the right inguinal hernia repair and that report is 
consistent with the evidence as a whole.  

The Board finds that the preponderance of the evidence is 
against the claim for a compensable rating for status post 
right inguinal hernia repair at any time during the appeal 
period, and the claim is denied.  The benefit of the doubt 
doctrine is not for application with regard to the claims 
considered in this appeal because the preponderance of the 
evidence is against those claims.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



ORDER

Entitlement to a rating in excess of 20 percent for residuals 
of dislocation of the right shoulder with right carpal tunnel 
syndrome and C8-T1 radiculopathy is denied.  

A separate 10 percent rating is warranted for right carpal 
tunnel syndrome and C8-T1 radiculopathy is granted, effective 
from August 9, 1996.  

Entitlement to rating in excess of 10 percent for neuralgia 
secondary to ilioinguinal neuroma and inguinal hernia repair 
is denied.  

Entitlement to rating in excess of 10 percent for a scar from 
right inguinal hernia repair is denied.  

Entitlement to a compensable rating for status post right 
inguinal hernia repair is denied.  


	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


